Citation Nr: 0321264	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  03-05 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a psychiatric condition 
claimed as depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1968 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Togus, Maine, 
(RO), that denied the veteran's January 2002 application to 
reopen his claim of entitlement to service connection for a 
psychiatric condition.  The veteran's original claim of 
entitlement to service connection for depressive disorder, 
claimed as a nervous condition, was denied on the merits by 
an unappealed January 1998 rating decision.


REMAND

In a March 2003 substantive appeal, VA Form 9, the veteran 
requested a BVA hearing at the RO.  Subsequently, in a letter 
received at the Board in May 2003, the veteran advised, 
through his representative, that he desires a video 
conference hearing before the Board.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office for 
the following development:

The appellant should be scheduled for a 
"Video Conference" hearing following 
the usual procedures under 38 U.S.C.A. 
§ 7107 (West Supp. 2002) and 38 C.F.R. 
§ 20.704 (2002). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



